Citation Nr: 0733874	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  99-10 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for Marfan's syndrome.

2.  Entitlement to service connection for a skin disability, 
to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967, and subsequent reserve service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 1998 and April 2004 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The first two issues were remanded in May 2003 
for further development.  Regarding the issue of peripheral 
neuropathy, a notice of disagreement was received in February 
2005, a statement of the case was issued in March 2006, and a 
substantive appeal was received in April 2006.   

The issue of service connection for Marfan's syndrome is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required on the appellant's part.


FINDINGS OF FACT

1.  A chronic skin disability was not manifested during the 
veteran's active duty service or within one year of discharge 
from service, nor is any chronic skin disability otherwise 
related to service or to exposure to herbicide agents during 
service.  

2.  Peripheral neuropathy was not manifested during the 
veteran's active duty service or within one year of discharge 
from service, nor is peripheral neuropathy otherwise related 
to service or to exposure to herbicide agents during service.  


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Peripheral neuropathy was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in January 1997 (prior to the enactment of the 
VCAA).  Consequently, VCAA notice was not provided prior to 
the January 1998 rating decision.  However, in March 2001, 
June 2003, January 2004, and May 2004, VCAA letters were 
issued to the appellant.  These letters effectively notified 
the appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims. 

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the March 2001, June 2003, January 2004, and May 2004 notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims, but there had been no notice of the 
method by which the VA determines disability ratings and 
effective dates.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in March 2001, June 2003, January 2004, and May 2004 
in which it advised the appellant of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Since the Board 
concludes below that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings and effective dates are 
rendered moot.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records, and a VA 
examination dated December 2006.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1)-(3).  

The Board notes that the claims were remanded in part to 
obtain treatment records of Dr. A.F. of the California 
Dermatology Center.  The RO requested the appropriate records 
and received a December 2003 correspondence in which the 
Director of Operations of the Dermatology Center stated that 
he veteran received treatment for "skin cancer (4-9 basal 
cell and squamous carcinoma) following a history of an 
unusually large number of removals dating back to 1973 - 
attributed by patient to Agent Orange exposure in Vietnam 
(1966-1967)." [Emphasis in original].  The Director stated 
that it is the policy of the California Dermatology Center 
not to submit any further information other than the fact 
that a patient has been treated by one of their physicians.  
The veteran submitted a December 2003 correspondence in which 
he acknowledged that Dr. A.F. departed the California 
Dermatology Center and his whereabouts are unknown.  He also 
acknowledged that the Center does not provide "opinion 
letters" despite extensive correspondence and telephone 
calls attempting to obtain such a letter.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues being addressed on the merits in this decision.



Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors and organic diseases of the nervous system, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during 
active service, served during a certain time period in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during service.  38 
U.S.C.A. § 1116.   Regulations further provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  Acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent.  38 
C.F.R. § 3.307(a)(6)(ii).  For purposes of this section, the 
term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  

Skin
The veteran's service medical records contain no findings 
attributed to a skin disability.  

The Board notes that a December 2003 correspondence from the 
California Dermatology Center reflects that the veteran 
received treatment from them for skin cancer (4-9 basal cell 
and squamous carcinoma) following a history of an unusually 
large number of removals dating back to 1973 - attributed by 
patient to Agent Orange exposure in Vietnam.  However, it 
does not identify when he received treatment or whether the 
history supplied by the veteran is substantiated by medical 
records.  In any case, even if treatment began in 1973, that 
would still be six years removed from Agent Orange exposure.  
Moreover, the California Dermatology Center did not provide a 
nexus opinion.     

Medical records dated April 2000 through March 2004 reflect 
that the veteran received treatment from Drs. M.C., L.M., and 
W.L.  He was treated for multiple skin tags and keratoses; 
dermatitis; cysts; and lesions.  None of these physicians 
attributed the veteran's skin disabilities to military 
service, to include Agent Orange exposure.   

The veteran submitted a November 2003 correspondence from Dr. 
A.V.L.  He stated that he began treating the veteran in 
August 2003.  According to Dr. A.V.L., the veteran's present 
illness is significant for the continual appearance of new 
basal cell carcinomas, Bowen's cancers, and squamous cell 
carcinomas, at an unusually rapid pace.  He stated that "I 
understand from [the veteran's] medical records and [Dr. 
R.H.C.'s] letter dated January 27, 1999 (Exhibit AAA) 
attached, that his skin cancers first appeared at the age of 
37, after his service in Vietnam from June 1967-1968."  Dr. 
A.V.L. stated that he has treated and surgically removed 
greater than seven skin cancers in the past three to four 
months, and that he has at least eight other basal cell and 
squamous cell carcinomas still awaiting treatment.  He stated 
that basal cell carcinomas appearing at this rate is 
atypical, unless the patient had a mutation in the PTCH gene 
located on chromosome 9q.  He stated that the only 
"significant possible contributory factor in his history is 
his exposure to Dioxin."

The veteran underwent a VA examination in December 2006.  The 
claims file was available to the examiner and it was 
reviewed.  The veteran stated that he was assigned to Army 
Intelligence near Saigon and that he was in the field on only 
two occasions.  His exposure to Agent Orange did not include 
handling of the material; but he stated that it was in the 
air everywhere around the air base.  He also stated that 
during his ROTC training at Fort Benning, he experienced 
several episodes of poison oak and poison ivy dermatitis; and 
he feels like his skin is exceptionally sensitive.  The 
examiner noted that in the last few years, the veteran has 
had numerous nonmelanoma skin cancers removed, to include 
basal cell and squamous cell carcinomas.  The examiner noted 
that no clinical evidence was noted for chloracne or for 
porphyra cutanea tarde, which are two conditions that have 
been associated with Agent Orange in some individuals.  The 
examiner stated that "in my opinion, it is unlikely that any 
of his current skin conditions are related to herbicide 
exposure in Vietnam."  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinion of the 
private physician (Dr. A.V.L.) in this case.

The medical opinion submitted by Dr. A.V.L. is insufficient 
in that he failed to review the veteran's complete in service 
and post service medical records.  To the contrary, he stated 
that the medical history was based on Dr. R.H.C.'s January 
27, 1999 correspondence.  The Board has previously noted that 
this correspondence was based not on medical records, but on 
a 21 year medical history that Dr. R.H.C. recalled only after 
a discussion with the veteran himself a few days prior to the 
date of the correspondence.  Once again, the Board notes that 
this "recalled" medical history is in stark contrast to 
concrete medical evidence (the February 1996 discharge 
report) that stated that the veteran was in "essentially 
good health on the evening prior to admission" and that he 
had "no history of any significant medical problems in the 
past." [Emphasis added].         

Dr. A.V.L. stated that from what he understands, the 
veteran's "skin cancers first appeared at the age of 37, 
after his service in Vietnam from June 1967-1968."  In fact 
the medical records do not support this, inasmuch as there 
are no post service medical records dated prior to January 
1996 (and no medical records reflecting a skin disability 
until April 2000).  Dr. A.V.L. fails to address the fact that 
the veteran's service medical records are absent of any 
complaints or findings of a skin disability.  He fails to 
account for the time lapse between the veteran's service and 
the first evidence of a skin disability (approximately 33 
years after service).  Finally, his opinion merely stated 
that the only "significant possible contributory factor in 
his history is his exposure to Dioxin."  The Board once 
again notes that a mere possibility of an etiological 
relationship between the veteran's disease and service is 
analogous to the term "may or may not" and is hence too 
speculative to form a basis upon which service connection may 
be established.    

On the other hand, the December 2006 VA medical report is 
based upon a complete review of the record.  It is based on 
the findings of the examiner himself, as well as a review of 
all of the in-service and post-service evidence.  For these 
reasons, the Board finds that the VA medical opinion to be 
the more persuasive.  

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In view of the foregoing, the 
Board finds that the December 2006 VA opinion is more 
probative than the opinion of the veteran's private physician 
because it was based on a full review of the veteran's claims 
file.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding 
that VA may favor the opinion of one competent medical expert 
over that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").  

In weighing the evidence for and against the claim, it is 
also pertinent to note that the veteran's service medical 
records were negative for any abnormal findings.  The fact 
that there are no medical records reflecting a skin 
disability for approximately 33 years post-service is also 
relevant; the Court of Appeals for Veterans Claims has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving the veteran's condition for many 
years could be decisive.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999).  

The service medical records contain no evidence of symptoms, 
treatment, or diagnoses relating to a skin disability.  The 
first competent medical evidence of a skin disability is 
dated April 2000, approximately 33 years after service.  
Under these circumstances, service connection for a skin 
disability, to include as secondary to Agent Orange exposure 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  

As the preponderance of the evidence is against the claim for 
service connection for a skin disability, the benefit of the 
doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Peripheral neuropathy
The veteran's service medical records do not contain any 
findings attributed to peripheral neuropathy.  The Board 
notes that for service connection to be granted on a 
presumptive basis, peripheral neuropathy must be manifested 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent  

A December 1999 treatment report from Dr. J.D.R. reflects 
that the veteran sought treatment with a 1 1/2 year history of 
paresthesias.  He reported problems with balance and feeling 
in his feet.  He noticed the same thing in his hands.  Dr. 
J.D.R.  performed a nerve conduction study in January 2000.  
The results were consistent with a moderately severe axonal 
neuropathy involving the upper and lower extremities.  There 
was no evidence of any significant demyelination although 
there was slowing of conduction velocity of the lower 
extremities.  He stated that a demyelinating condition may be 
coexistent secondary to long term axonal damage.  

An August 2001 treatment report from Dr. Dr. M.A. reflects 
that the veteran complained of reduced sensation in his feet; 
and during the night he experiences pain (like needles jabbed 
into his feet).  He also complained of numbness in both 
hands.  The veteran stated that his symptoms began in 1996 
and have gradually gotten worse.  Dr. M.A. acknowledged that 
the veteran had treated with Dr. J.D.R.; but he stated that 
no nerve conduction study was performed.  He diagnosed the 
veteran with possible neuropathy.  A July 2003 treatment 
reports states that a September 2001 EMG and nerve conduction 
study confirmed the presence of neuropathy as well as 
superimposed lumbar radiculopathy.  Dr. M.A. stated that he 
does not recall any association of peripheral neuropathy and 
Marfan's syndrome.  

A May 2004 treatment report from Dr. M.A.A. reflects that he 
reviewed an MRI scan of the veteran's head that revealed deep 
white matter changes.  The MRI showed multilevel mild 
degenerative changes without significant impingement on 
neuronal structures.  He also stated that the veteran 
presented paperwork associated with Agent Orange that stated 
that peripheral neuropathy should occur within one year of 
exposure and resolve within two years following exposure.  
Dr. M.A.A. stated that he was unaware that toxic peripheral 
neuropathy resolves within a two year period.     

The first evidence of peripheral neuropathy is dated December 
1999; and it indicated a 1 1/2 year history of neuropathy.  
Another treatment report reflected that the veteran admitted 
his symptoms did not begin until 1996 (29 years after 
service).  The Board once again notes that the fact that 
there are no medical records reflecting peripheral neuropathy 
for approximately 29 years post-service is probative to the 
issue of chronic disability.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  It also prevents a finding of service 
connection on a presumptive basis.  Moreover, there is no 
competent medical evidence linking his current peripheral 
neuropathy to service, to include Agent Orange exposure 
(thereby preventing service connection on a direct basis).      

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for peripheral neuropathy must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

 
ORDER

Entitlement to service connection for skin disability is not 
warranted.  Entitlement to service connection for peripheral 
neuropathy is not warranted.  To this extent, the appeal is 
denied. 


REMAND

The issue of service connection for Marfan's syndrome was 
remanded by the Board in May 2003 for development of the 
medical evidence, to include a VA examination and opinion.  

It appears that the veteran declines his appointment for an 
echocardiogram (scheduled for December 2006).  He stated that 
he would provide an echocardiogram report; but the one he 
provided was outdated.  The cardiologist then canceled the 
examination because he insisted that he needed a current 
echocardiogram.  The veteran was rescheduled for an 
echocardiogram and cardiology appointment to take place on 
January 12, 2007; but he once again failed to report.  

As a result of the above events, the claims file is still 
lacking certain medical opinions which are critical to allow 
for informed appellate review.  One such area which needs 
medical clarification is the nature of the claimed Marfan's 
syndrome.  In this regard, Congenital or developmental 
defects are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, 
however, that service connection may be granted for diseases 
(but not defects) of congenital, developmental or familial 
origin if the evidence as a whole shows that the 
manifestations of the disease in service constituted 
"aggravation" of the disease within the meaning of applicable 
VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. 
§§ 3.303(c), 3.306.  According to the VA General Counsel's 
opinion, however, although service connection cannot be 
granted for a congenital or developmental defect, such a 
defect can be subject to superimposed disease or injury, and 
if that superimposed disease or injury occurs during military 
service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90. 

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The present 
appeal involves medical questions which must be addressed by 
medical personnel.  It is unfortunate that the veteran did 
not cooperate with the examinations which were scheduled to 
assist him with his claim.  The case must be returned to 
obtain appropriate medical clarification.  Although the 
veteran did not appear for examinations scheduled in 
connection with the prior remand, given the fact that the 
case must be returned for medical opinions, the Board 
believes it appropriate to afford the veteran another 
opportunity to cooperate.  However, medical clarification as 
outlined below is necessary regardless of whether or not the 
veteran appears for the examination.



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
special VA examination to ascertain the 
nature and etiology of the claimed 
Marfan's syndrome.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner in connection 
with the examination.  Any indicated 
special medical tests and/or studies 
should be accomplished, and all clinical 
findings as well as special test or study 
findings should be clearly reported.  The 
appropriate examiner should clearly 
report whether or not a diagnosis of 
Marfan's syndrome can be made.  

If so, the examiner should respond to the 
following:

	a)  Is Marfan's syndrome a 
congenital or developmental defect, or is 
it a congenital or developmental disease?

	b)  If Marfan's syndrome is a 
congenital or developmental disease, is 
it at least as likely as not (a 50% or 
higher degree of probability) that it 
increased in severity during the 
veteran's active duty service beyond the 
normal progression of the disease?

A detailed rationale for all opinions 
expresses should be furnished with 
comment as appropriate to any other 
pertinent medical evidence and opinions 
of record. 

Regardless of whether or not the veteran 
appears for the examination, the VA 
examiner should review the claims file 
and offer an opinion as to whether the 
medical evidence of record supports a 
diagnosis of Marfan's syndrome.  

If so, the examiner should respond to the 
following:

	a)  Is Marfan's syndrome a 
congenital or developmental defect, or is 
it a congenital or developmental disease?

	b)  If Marfan's syndrome is a 
congenital or developmental disease, is 
it at least as likely as not (a 50% or 
higher degree of probability) that it 
increased in severity during the 
veteran's active duty service beyond the 
normal progression of the disease?

A detailed rationale for all opinions 
expresses should be furnished with 
comment as appropriate to any other 
pertinent medical evidence and opinions 
of record. 

2.  After completion of the above and any 
other development which the RO may deem 
necessary, the veteran and his 
representative should review the record 
and determine whether the Marfan's 
syndrome claim can be granted.  If the 
claim remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have  the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


